DETAILED ACTION
	This is in response to the RCE filed on December 17th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.  Applicant argues, pg. 8-10, the references do not teach the amended feature of transmitting an instruction to collect first information … and not to collect second information included in the identified information and different from the first information; and to collect the first information from the information processing apparatus and the second information directly from the network device.  Applicant reasons, pg. 9, that Chen strips out information for .  
Applicant also argues the combination, pg. 10, would “teach away” and render the combination inappropriate.  This is not persuasive.  The modification merely changes how the data is collected either via intermediate node / processing apparatus (e.g. gateway) or directly from a network node.  This does not teach away from or reduce the privacy features taught by Chen.

	Applicant’s remarks, pg. 10-11, regarding claim 10 are also not persuasive.  Under the broadest reasonable interpretation, a device that issue a command to perform printing includes a “printing function”.  Since a smart phone can initiate and manage print jobs at a network printer, it is fair to say it includes a “printing function” because software on the device allows a user to perform printing. 

	Applicant’s remarks, pg. 11, regarding claim 13 are persuasive.  Therefore, the previous rejection is withdrawn.  Upon further search and consideration, a new ground of rejection is made, see below.

Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “correct” instead of “collect”.  And it recites “from the information processing from the information processing apparatus” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0285580 A1 in view of Naven et al. US 2011/0069710 A1.

Regarding claim 1, Chen discloses:
a processor to acquire, from an information processing apparatus, pieces of device information indicating pieces of information acquirable by the information processing apparatus from network devices (IoT devices are connected to a server via a IoT gateway, information is transmitted between – Fig. 1);
identify information necessary for an analysis to be executed by an analysis apparatus, coupled to the information collecting apparatus via a network, among the pieces of device information (determine information “needed by the server” – paragraphs 15 and 22; also see paragraph 18 which teaches determining that “location” is a piece of data needed for analysis); and


Chen does not explicitly disclose the processor is configured to collect the first information from the information processing apparatus and collect the second information directly from the network device.  But this is taught by Naven as collecting particular information directly from a network device and collecting other information from an information processing device (see paragraph 77, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the direct communication taught by Naven for the purpose of obtaining information directly from network devices.  It is well known in the art to use direct communication as well as intermediaries/proxies to communicate data.  This is merely the combination of a known technique according to its established function in order to yield predictable results. 

Regarding claim 2, Chen discloses wherein the processor is configured to identify analysis executable among a plurality of analyses by using the pieces of information acquirable 

Regarding claim 3, Chen discloses the collecting apparatus configured to control the analysis apparatus to execute the identified analysis (processor controls analysis execution – Fig. 5, paragraph 56).

Regarding claim 6, the limitation “when …” is a conditional term and thus is merely optional or an intended use.  As such, the features recited are not actually required or performed by the claim.  Applicant is advised that Chen teaches a plurality of gateways (paragraphs 13-14) and thus discloses at least the feature of acquiring information “from a plurality of information processing apparatuses”.  If an amendment were made to remove the intended use “when …”, the remaining portion of the claim would be distinguishable over Chen.  However, it is well-known in the art to pre-select a device as a primary/master.

Regarding claim 10, Chen discloses wherein the network devices are IoT devices (paragraph 16, Fig. 1); and wherein the information processing apparatus is an image forming apparatus (the specification defines image forming apparatus as an apparatus having an image forming function which may be a scanning function – see paragraph 18; so the broadest 

Regarding claim 11, it is a non-transitory computer readable medium that corresponds to the apparatus of claim 1; therefore it is rejected for the same reasons.

Regarding claim 12, it is a method claim that corresponds to the apparatus of claim 1; so it is rejected for the same reasons.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Papageorgiou et al. US 2017/0316048 A1.

Regarding claim 4, Chen does not explicitly disclose wherein the processor is configured to execute processing of supplementing the information necessary for the analysis to be executed by the analysis apparatus when the necessary information is not included in the pieces of device information.  But this is taught by Papageorgiou as a data reduction method (abstract) for IoT devices (Fig. 1) wherein data is reconstructed (paragraph 11).  Papageorgiou 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the reconstruction taught by Papageorgiou for the purpose of reducing data transmitted.  Papageorgiou suggests that reconstruction means that data can be reduced which decreases network traffic and saves energy (paragraph 53).

Regarding claim 5, Chen does not explicitly disclose generate information serving as a substitute for the information necessary for the analysis based on the information collected by the information processing apparatus.  But this is taught by Papageorgious as the reduction/reconstruction procedure explained above – by reconstructing, the system is substituting for information necessary for the analysis (see abstract, paragraph 11).  The motivation to combine is the same as that given above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Gandhi et al. US 2018/0139274 A1.

Regarding claim 7, Chen does not explicitly disclose wherein the predetermined selection criteria specifies one of the information processing apparatuses that has acquired the device information of the same network device first.  But this is taught by Gandhi as receiving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the gateway selection method taught by Gandhi for the purpose of managing IoT devices.  Gandhi teaches that by selecting the optimal gateway, latency can be reduced which is advantageous (paragraph 32).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Aggarwal et al. US 2018/0234454 A1.

Regarding claim 8, Chen does not explicitly disclose wherein the predetermined selection criterion specifies one of the information processing apparatuses that has acquired fewer pieces of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the load balancing taught by Aggarwal for the purpose of managing a plurality of IoT gateways.  Load 

Regarding claim 9, Chen discloses wherein the information processing apparatuses are image forming apparatuses (for brevity – see rejection of claim 10 which also recites this limitation).
Chen does not explicitly disclose wherein the information identifying unit identifies, in accordance with predetermined selection criteria, one of the image forming apparatuses that has a smaller load of image forming processing as the acquisition destination of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the load balancing taught by Aggarwal for the purpose of managing a plurality of IoT gateways.  Load balancing is very well-known in the art and provides predictable results.  Chen also teaches it provides optimum response times (paragraph 35).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Matsushita et al. US 2009/0138714 A1.

Regarding claim 13, Chen does not explicitly disclose the instruction of collecting the first information and not the second information through the information processing apparatus .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Krishna US 2017/0126628 A1 discloses receiving data from IoT devices, removing/masking data items, and then sending the data without the removed data for analysis (abstract, paragraph 21).
Wang et al. US 2016/0112487 A1 discloses based on a selected analysis, determining what data needs to be collected at an IoT node and sending configuring request to the IoT device (Fig. 6, paragraphs 51-52).
Wang et al. US 20180376417 A1 discloses modifying reporting requirements for IoT devices to reduce data (abstract, Fig. 8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975